Title: From George Washington to Vice Admiral d’Estaing, 18 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters Fredericksburgh October 18th 1778
          
          I had the honor of receiving this day Your Excellency’s favours of the 6th and 9th instant.
          I have this moment received advices, which are too interesting to permit me to lose any time in communicating them. They are contained in the inclosed extracts—I shall not detain the express longer, than to assure you of the infinite respect and attachment with which, I have the honor to be Sir Your Excellency’s Most Obedient servant
          
            Go: Washington
          
        